Title: Sherman Converse to James Madison, 3 March 1826
From: Converse, Sherman
To: Madison, James


                        
                            
                                Sir—
                            
                            
                                
                                    New Haven
                                
                                March 3d 1826
                            
                        
                        I beg leave to inclose you for inspection a copy of Mr Websters prospectus of his Large Dictionary and a
                            small printed specimen of the Lexicography of the work. Mr W—has devoted nearly 30 years of laborious application to the
                            Compilation of this Dictionary, and I have the opinions of some of the first scholars of our Country that for philological
                            research and decided merit, it excels every other English Lexicon hitherto published—The work will be published in 3–
                            large 8vo or one large royal quarto volume, at 20 Dolls, in Bos. The Learned and Oriental words will be printed in their
                            proper Characters–fonts of Oriental types having already been ordered from Leipsic. For the publication of so heavy a
                            work it is necessary to obtain a subscription beforehand to warrant the undertaking and to do this successfully I have
                            addressed copies of the enclosed, to several of the most distinguished gentlemen of our Country, for their Countenances and
                            recommendations, from some of whom I have already received notices as favourable as I could wish—It can not be expected
                            that from so imperfect means, an adequate opinion can be formed of the work, but if you are willing to give me such an
                            opinion as the means will allow you to form, and in such form as will enable me to publish it, with the Prospectus it will
                            aid me essentially in obtaining the requisite patronage to ensure the publication of it. The magnitude and importance of
                            the work, I hope Sir, will ensure a sufficient apology for giving you the trouble of this letter—
                        If the Dictionary can be published, I have no doubt it will reflect great credit on Mr Webster, and lasting
                            honour on his Country—I am Sir with very great Respect Your Obedient Servt
                        A speedy reply is solicited as I wish to issue proposals immediately—
                        
                            
                                Sherman Converse
                            
                        
                    